PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/709,497
Filing Date: 10 Dec 2019
Appellant(s): TEXAS INSTRUMENTS INCORPORATED



__________________
Dawn Jos, Limited Recognition No. L 1218
For Appellant
















EXAMINER’S ANSWER

This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1, 2, 6, 7, 9, 11-14, and 16 rejected under 35 U.S.C. 102(a)(a) as being anticipated by Kim (Pub No. US 2008/0157401 A1, hereinafter Kim).
	Claims 3-5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 2 and 12, and further in view of Massolini et al. (Pub No. US 2015/0200162 A1, hereinafter Massolini).
	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6.
	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1, and further in view of Massolini.
	Claims 17-20 allowed.

(2) Response to Argument
	With regards to claim 1, appellants have submitted arguments pertaining to “a first die pad” and how the prior art Kim does not teach this, but rather, Kim recites “a first attach layer 202, such as a paste adhesive or a film adhesive, mounts the first integrated circuit die 116 over the bottom pad 104” (p0038] of Kim).  The appellants argued that “a first die pad” cannot be interpreted as “a first attach layer 202” that is comprised of a paste adhesive or a film adhesive, and thus, does not satisfy the broad and reasonable interpretation (BRI) standard.  However, the appellee respectfully submits that this argument is not persuasive.
	A “die pad” is a very broad term that is known within the semiconductor industry as any element or structure that mounts and secures a die to an underlying substrate.  Fig. 2 of Kim shows a lateral cross-sectional view of Fig. 1, clearly showing an element/structure 202 shown as a “first attach layer” (see [0038]) that mounts a die 116.  The appellee also respectfully submits that this interpretation fits within the BRI standard especially since the appellants have not provided any intentional disclaimer or disavowal to exclude specific claim scopes.  Therefore, the appellee respectfully submits that “a die pad” can be construed as a “first attach layer 202” of Kim since “first attach layer 202” mounts a die in place and fits within the BRI interpretation of “die pad”.
	The appellants next argued that Kim also does not teach “a first end portion covered by the mold compound” because no “end” is disclosed by Kim, particularly within structure 104 from Figs. 1 and 2 of Kim.  Appellants further submitted that rather disclosing an “end”, “instead it is a point in between the structure 104”.  However, appellee respectfully submits that this is not persuasive and that the Kim reference of Figs. 1 and 2 clearly do show an “end”.
	Appellee respectfully submits an annotated version of Fig. 1 of Kim as shown below:
	
    PNG
    media_image2.png
    373
    537
    media_image2.png
    Greyscale

The appellee respectfully submits that the definition of “end” is very broad and one can imagine the many possibilities that can define an “end”.  Here, lead “L” is an electrical lead that is electrically connected to the portion 104 that is ultimately connected to a supply or ground source via bonding wires 208 (see Figs. 1 and 2).  As can be seen in the annotated Fig. 1 above, the “end” of the lead “L” can be shown as one of the possible circled portions.  One option of “end” can be construed as the vertex corner portion shown between lead L and the portion 104 and another option of “end” can be construed as a joint or intersection formed between the sloped portion of lead L and the horizontal portion that extends out of portion 104.  The appellee respectfully submits that these interpretations fit within the standard of BRI and that appellants have not provided any intentional disclaimer or disavowal to exclude specific claim scopes.  By establishing that an “end” of a lead is disclosed by Kim, the final question then begs whether Kim teaches “a first end portion covered by the mold compound” from claim 1.  Annotated Fig. 1 and Fig. 2 of Kim clearly shows mold compound 122 covering the circled “end” portions of lead L.
The same arguments are also applicable to claim 12 as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        
Conferees:
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899 

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                

                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.